ORIGINAL                                            05/23/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                         Case Number: AF 06-0163


                                        AF 06-0163


                                                                             MAY   2 3 2022
                                                                          Bowen Grenvvood
                                                                        Clerk of Supreme Court
                                                                           qtnte nf Montana
IN RE THE RULES OF CONTINUING LEGAL
                                                                     ORDER
EDUCATION




       Following a publication of proposed revisions to the Rules of Continuing Legal
Education, a comment period, and a public meeting on March 8, 2022, the Court approved
one revision to Rule 5(B) for a fee increase, to take effect April 1, 2023. After discussion of
the other proposed revisions, the Court tabled them pending further review by the
Commission for Continuing Legal Education and discussion with the State Bar of Montana.
Upon further consideration, the Court has determined to designate a working group to
discuss the proposals and make recommendations to the Commission for a revised proposal.
       IT IS THEREFORE ORDERED that the following individuals are appointed to serve
on an ad hoc committee of this Court to review the Rules of Continuing Legal Education and
make recommendations to the Commission for Continuing Legal Education for revision or
repeal of any existing rules or enactment of any new rules:
       K. Paul Stahl, CLE Commission Chair
       Mary Sheehy Moe, CLE Commission Member
       Pamela D. Bucy, Chief Disciplinary Counsel
       Hon. Leslie Halligan, Fourth Judicial District Judge
       Colin M. Stephens, Attorney
       Aislinn Brown, Attorney and State Bar Trustee
Justice Beth Baker will serve as the Court's liaison to and chair of the committee. The
committee shall complete its work on or before October 1, 2022.
      The Clerk is directed to give notice of this Order to all members of the ad hoc
committee, to members of the Commission on Continuing Legal Education, and to the State
Bar of Montana.
                   C'
      Dated this ci day of May, 2022.


                                              For the Court,



                                                      Chief Justice




                                          2